Exhibit 10.55
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile:+44 (20) 777 36461
Telephone: +44 (20) 777 36810
c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000
Opening Transaction          

     
To:
  Aspen Insurance Holdings Limited
 
  Maxwell Roberts Building
 
  1 Church Street
 
  Hamilton, HM 11
 
  Bermuda
 
   
A/C:
  938-91155-11-200
 
   
From:
  Barclays Capital Inc, acting as agent for Barclays Bank PLC
 
   
Re:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  BN126737
 
   
Date:
  November 10, 2010

          This master confirmation (this “Master Confirmation”), dated as of
November 10, 2010 is intended to supplement the terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Barclays Bank PLC (“Barclays”), through its agent Barclays Capital Inc. (the
“Agent”), and Aspen Insurance Holdings Limited (“Counterparty”). Barclays Bank
PLC is not a member of the Securities Investor Protection Corporation. Barclays
is regulated by the Financial Services Authority. This Master Confirmation,
taken alone, is neither a commitment by either party to enter into any
Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and Barclays as to the subject matter and terms
of each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
          This Master Confirmation, each Supplemental Confirmation and each
Trade Notification supplement, form a part of, and are subject to an agreement
in the form of the 1992 ISDA Master Agreement (Multicurrency —Cross Border) (the
“Agreement”) as if Barclays and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles)

 



--------------------------------------------------------------------------------



 



as the governing law and US Dollars (“USD”) as the Termination Currency,
(ii) the election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions, (iii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first” and (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty, with a
“Threshold Amount” of USD5O million).
          All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein.
          If, in relation to any Transaction to which this Master Confirmation,
a Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
General Terms:

      Trade Date: For each Transaction, as set forth in the Supplemental
Confirmation.
 
   
Buyer:
  Counterparty
 
   
Seller:
  Barclays
 
   
Shares:
  Ordinary Shares $0.0015144558 par value of Counterparty (Ticker: AHL)
 
   
Forward Price:
  The average of the VWAP Prices for each Exchange Business Day in the
Calculation Period.
 
   
VWAP Price:
  For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Stock Exchange 10b-18 Volume Weighted Average Price per Share for
the regular trading session (including any extensions thereof) of the Exchange
on such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session for such Exchange Business Day), as
published by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the
end of any extension of the regular trading session) on such Exchange Business
Day, on Bloomberg page “AHL.N <Equity> AQR-SEC” (or any successor thereto). For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-1 8(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Exchange Act (as defined
herein) (such trades, “Rule l0b-18 eligible transactions”).
 
   
Forward Price Adjustment Amount:
  For each Transaction, as set forth in the Supplemental Confirmation.

2



--------------------------------------------------------------------------------



 



     
Calculation Period:
  The period from and including the first Exchange Business Day immediately
Following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).
 
   
Termination Date:
  For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that Barclays shall have the right to designate any
date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation on such date.
 
   
First Acceleration Date:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Hedge Period:
  The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).
 
   
Hedge Completion Date:
  For each Transaction, as set forth in the Trade Notification, to be the
Exchange Business Day on which Barclays finishes establishing its initial Hedge
Positions in respect of such Transaction, as reasonably determined by Barclays,
which date shall be no later than the Cut-off Hedge Completion Date if such date
is specified.
 
   
Cut-off Hedge Completion Date:
  For each Transaction, if applicable, as set forth in the Trade Notification.
 
   
Hedge Period Reference Price:
  For each Transaction, as set forth in the Trade Notification, the volume
weighted average of the Market Purchase Price and the Block Purchase Price.
“Market Purchase Price” means the volume weighted average of the VWAP Prices for
all Scheduled Trading Days on which Barclays purchases Shares on the Exchange
during the Hedge Period where the daily weight for the calculation of the volume
weighted average is equal to the quotient of (i) the number of Shares Barclays
purchases on such day as part of establishing its hedge position with respect to
such Transaction divided by (ii) the total number of Shares Barclays purchases
on the Exchange as part of establishing its hedge position with respect to this
Transaction during the Hedge Period. “Block Purchase Price” means the arithmetic
average purchase price per Share paid by Barclays in Rule 10b-18 block purchases
(as that term is defined below) made as part of establishing its hedge position
with respect to such Transaction during the Hedge Period.
 
   
Market Disruption Event:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any

3



--------------------------------------------------------------------------------



 



     
 
  time on any Scheduled Trading Day during the Hedge Period, Calculation Period
or Settlement Valuation Period” after the word “material,” in the third line
thereof.
 
   
 
  Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period, the Calculation Period,
or the Settlement Valuation Period, the Calculation Agent may in good faith and
acting in a commercially reasonable manner postpone the Hedge Completion Date,
Cut-off Hedge Completion Date or the Termination Date, or extend the Settlement
Valuation Period, as the case may be. In such event, the Calculation Agent must
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
with such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.
 
   
 
  If a Disrupted Day occurs during the Hedge Period, the Calculation Period or
the Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
either (i) deem such ninth Scheduled Trading Day to be an Exchange Business Day
and determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate or (ii) further extend the Hedge
Period, the Calculation Period or the Settlement Valuation Period, as the case
may be, as it deems necessary to determine the VWAP Price.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges.
 
   
Prepayment\Variable Obligation:
  Applicable
 
   
Prepayment Amount:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Prepayment Date:
  Three (3) Exchange Business Days following the Trade Date.

4



--------------------------------------------------------------------------------



 



     
Counterparty Additional Payment Amount:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Counterparty Additional Payment Date:
  Three (3) Exchange Business Days following the Trade Date.

Settlement Terms:

     
Physical Settlement:
  Applicable; provided that Barclays does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by Barclays to Counterparty under any Transaction;
provided further that if the Number of Shares to be Delivered is less than the
Initial Shares, the terms of the Counterparty Settlement Provisions in Annex A
shall apply.
 
   
Number of Shares to be Delivered:
  A number of Shares equal to (a) the Prepayment Amount divided by (b) the
Forward Price minus the Forward Price Adjustment Amount; provided that the
Number of Shares to be Delivered shall not be less than the Minimum Shares and
not greater than the Maximum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced by any Shares delivered pursuant to the Minimum
Share Delivery and Initial Share Delivery, each as described below.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
   
Settlement Date:
  Three (3) Exchange Business Days following the Termination Date.
 
   
Settlement Currency:
  USD
 
   
Minimum Share Delivery:
  Barclays shall deliver a number of Shares equal to the difference between (i)
Minimum Shares minus (ii) the number of the Initial Shares on the Minimum Share
Delivery Date in accordance with Section 9.4 of the Equity Definitions, with the
Minimum Share Delivery Date deemed to be a “Settlement Date” for purposes of
such Section 9.4.
 
   
Minimum Share Delivery Date:
  Three (3) Exchange Business Days following the Hedge Completion Date.
 
   
Minimum Shares:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Maximum Shares:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Initial Shares:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Initial Share Delivery:
  Barclays shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery

5



--------------------------------------------------------------------------------



 



     
 
  Date being deemed to be a “Settlement Date” for purpose of such Section 9.4.
 
   
Initial Share Delivery Date:
  Three Exchange Business Day following the Trade Date.

Share Adjustments:

     
Potential Adjustment Event:
  Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
   
Extraordinary Dividend:
  For any calendar quarter occurring (in whole or in part) during the Period
from and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 1 1.2(e)(i) or Section 1
1.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.
 
   
Ordinary Dividend Amount:
  For each Transaction, as set forth in the Supplemental Confirmation.
 
   
Method of Adjustment:
  Calculation Agent Adjustment

Extraordinary Events:
Consequences of
Merger Events:

      (a) Share-for-Share: Modified Calculation Agent Adjustment
 
    (b) Share-for-Other: Cancellation and Payment
 
    (c) Share-for-Combined: Component Adjustment
 
   
Determining Party:
  Barclays
 
   
Tender Offer:
  Applicable; provided that (i) Section 12.1(1) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

6



--------------------------------------------------------------------------------



 



Consequences of
Tender Offers:

      (a) Share-for-Share: Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of Barclays
 
    (b) Share-for-Other: Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of Barclays
 
    (c) Share-for-Combined: Modified Calculation Agent Adjustment or
Cancellation and payment, at the election of Barclays

     
Nationalization, Insolvency or Delisting:
  Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately relisted, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions,
Section 6 of the Agreement shall apply to such Affected Transactions.
Additional Disruption Events:

      (a) Change in Law:   Applicable
 
    (b) Failure to Deliver:   Applicable
 
    (c) Insolvency Filing:   Applicable
 
   
(d) Loss of Stock Borrow:
  Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

     
Hedging Party:
  Barclays
 
   
Determining Party:
  Barclays

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of

7



--------------------------------------------------------------------------------



 



Sections 12.7 and 12.8 of the Equity Definitions, Section 6 of the Agreement
shall apply to such Affected Transaction(s).

     
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
  Applicable  
Transfer:
  Notwithstanding anything to the contrary in the Agreement, Barclays may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Barclays under this Transaction, in whole or in part, to an
affiliate of Barclays whose obligations are guaranteed by Barclays without the
consent of Counterparty; provided that any such assignment will not cause a Tax
Event with Counterparty as an Affected Party.

Barclays Payment Instructions:
Bank: Barclays Bank plc NY
ABA# 026 00 2574
BIC: BARCUS33
Acct: 50038524
Beneficiary: BARCGB33
Ref: Barclays Bank plc London Equity Derivatives

     
Counterparty’s Contact Details for Purpose of Giving Notice:
  Richard Houghton
Aspen Insurance Holdings Limited
 
  c/o Aspen Insurance UK Limited
 
  30 Fenchurch Street
 
  London EC3M 3BD
 
  United Kingdom
 
  Telephone No.: +44 207 184 82 12
 
  Facsimile No.: +44 207 184 8500

     
Barclays’s Contact Details for Purpose of Giving Notice:
   
 
  Barclays Bank PLC
 
  c/o Barclays Capital Inc
 
  745 Seventh Ave
 
  New York, NY 10019
 
  Attention: Paul Robinson
 
  Telephone No.: (+1) 212-526-0111
 
  Facsimile No.: (+1) 917-522-0458  
2. Calculation Agent.
  Barclays

8



--------------------------------------------------------------------------------



 



     
3.
  Additional Mutual Representations, Warranties and Covenants. In addition to
the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:
 
   
 
  (a) Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal and not for the benefit of any third
party.
 
   
 
  (b) Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder
(“Regulation D”). Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D and (iii) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
 
   
4.
  Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to Barclays that:
 
   
 
  (a) the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);
 
   
 
  (b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
 
   
 
  (c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program And its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;
 
   
 
  (d) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that Barclays is not making any representations or warranties
with respect to the treatment of any Transaction under FASB Statements 128, 133
as amended, or 149, 150, EITF 00-19, EITF 03-6 (or any successor issue
statements) or under Financial Accounting Standards Board’s Liabilities & Equity
Project;
 
   
 
  (e) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
   
 
  (f) Counterparty shall report each Transaction as required under
Regulation S-K and/or Regulation SB under the Exchange Act, as applicable;
 
   
 
  (g) Counterparty is not, and will not be, engaged in a “distribution” of
Shares or securities that are

9



--------------------------------------------------------------------------------



 



     
 
  convertible into, or exchangeable or exercisable for Shares for purposes of
Regulation M promulgated under the Exchange Act (“Regulation M”) at any time
during the Hedge Period or the Relevant Period for any Transaction unless
Counterparty has provided written notice to Barclays of such distribution (a
“Regulation M Distribution Notice”) not later than the Scheduled Trading Day
immediately preceding the first day of the relevant “restricted period” (as
defined in Regulation M); Counterparty acknowledges that any such notice may
cause the Hedge Period or the Calculation Period to be extended or suspended
pursuant to Section 5 below; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6
below; “Relevant Period” means, for any Transaction, the period commencing on
the first day of the Calculation Period and ending on the 20th Exchange Business
Day immediately following the end of the Calculation Period (or, if later, the
First Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions for Friendly Transaction Announcements” below), or such
earlier day as elected by Barclays and communicated to Counterparty on such day;
 
   
 
  (h) Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted Barclays an option; Barclays may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Counterparty under the terms of the related Transaction;
 
   
 
  (i) as of the Trade Date, the Prepayment Date, the Minimum Share Delivery
Date, the Settlement Date and any Second Settlement Date for each Transaction,
Counterparty is not insolvent (including, without limitation, for purpose of the
Companies Act of 1981 of Bermuda) as such term is defined under Section lOl(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”) and Counterparty would be able to purchase a number of Shares
equal to the Maximum Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation;
 
   
 
  (j) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and
 
   
 
  (k) subject to Section 7(b) below, it has not and, during the Hedge Period or
Relevant Period for any Transaction, will not enter into agreements similar to
the Transactions described herein where any initial hedge period (however
defined), the calculation period (however defined), or the relevant period
(however defined) or any settlement valuation period (however defined) in such
other transaction will overlap at any time (including as a result of extensions
in such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with any Hedge Period,
the Relevant Period or, if applicable, any Settlement Valuation Period under
this Master Confirmation. In the event that the initial hedge period,
calculation period, relevant period or settlement valuation period in any other
similar transaction overlaps with any Hedge Period, the Relevant Period or, if
applicable, any Settlement Valuation Period under this Master Confirmation as a
result of any postponement of the Hedge Completion Date or the Termination Date
or extension of the Settlement Valuation Period pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.
 
   
5.
  Suspension of Hedge Period, Calculation Period or Settlement Valuation Period.
 
   
 
  (a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide Barclays with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the “Notification Time”) then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or

10



--------------------------------------------------------------------------------



 



Confirm by telephone after the Notification Time, then such notice shall be
effective as of 8:30 a.m. New York Time on the following Scheduled Trading Day
or as otherwise required by law or agreed between Counterparty and Barclays Upon
the effectiveness of such Regulation M Distribution Notice, the Calculation
Period, the Hedge Period and/or the Settlement Valuation Period, as the case may
be, shall be suspended and the Termination Date or the Hedge Completion Date or
both, as the case may be, shall be postponed, or the Settlement Valuation Period
extended, as the case may be, for each Scheduled Trading Day in such restricted
period; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below, including, without
limitation, the requirement that such notice be made at a time at which none of
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
(b) In the event that Barclays concludes, in its reasonable discretion, based on
advice of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Barclays), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Hedge Period, the
Calculation Period or, if applicable, the Settlement Valuation Period, Barclays
may by written notice to Counterparty elect to suspend the Hedge Period, the
Calculation Period and/or the Settlement Valuation Period, as the case may be,
for such number of Scheduled Trading Days as is specified in the notice;
provided that Barclays may exercise such right to refrain from purchasing Shares
only in relation to events or circumstances that are not the result of
deliberate actions of it or any of its affiliates with the intent to avoid its
obligations under the terms of any Transaction; provided further that Barclays
may exercise its right to refrain from purchasing Shares as a result of policies
and procedures voluntarily adopted by Barclays only in relation to events or
circumstances that (i) are unknown to it or any of its affiliates at the Trade
Date of any Transaction and (ii) occur within the normal course of its or any of
its affiliates business. The notice shall not specify, and Barclays shall not
otherwise communicate to Counterparty, the reason for Barclays’s election to
suspend the Hedge Period, the Calculation Period and/or the Settlement Valuation
Period, as the case may be. The Hedge Period, the Calculation Period and/or the
Settlement Valuation Period, as the case may be, shall be suspended and the
Hedge Completion Date or the Termination Date or both, as the case may be, shall
be postponed, or the Settlement Valuation Period extended, as the case may be,
for each Scheduled Trading Day occurring during any such suspension.
(c) In the event that the Calculation Period, the Hedge Period and/or the
Settlement Valuation Period, as the case may be, is suspended pursuant to
Section 5(a) or 5(b) above during the regular trading session on the Exchange,
such suspension shall be deemed to be an additional Market Disruption Event, and
the second and third paragraphs under “Market Disruption Event” shall apply.
(d) In the event that the Calculation Period is extended or suspended pursuant
to any provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.

6.   10b5-1 Plan. Counterparty represents, warrants and covenants to Barclays
that for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”). It is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-l(c)(l)(i)(A) and (B)

11



--------------------------------------------------------------------------------



 



and each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-l(c).
(b) Counterparty will not seek to control or influence Barclays to make
“purchases or sales” (within The meaning of Rule 10b5-l(c)(l)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, Barclays’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-l(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

7.   Counterparty Purchases.

(a) Subject to Section 7(b) below, Counterparty (or any “affiliated purchaser”
as defined in Rule 10b-18 under the Exchange Act (“Rule l0b-18”)) shall not,
without the prior written consent of Barclays, directly or indirectly purchase
any Shares, listed contracts on the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares (including, without limitation,
any Rule 10b-18 purchases of blocks, as defined in Rule 10b-18 (“blocks”))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof) or, if applicable, Settlement Valuation Period. During this
time, any such purchases by Counterparty shall be made through Barclays, or if
not through Barclays, with the prior written consent of Barclays, and in
compliance with Rule 10b-18 or otherwise in a manner that Counterparty and
Barclays believe is in compliance with applicable requirements.
(b) In respect of any Transaction, the parties agree that Section 4(k) and
Section 7(a) shall not prohibit privately-negotiated, off-market repurchases of
Shares by Counterparty from Appleby Trust (Bermuda) Limited or any of its
successors during the Hedge Period, Calculation Period or, if applicable,
Settlement Valuation Period of such Transaction.

8.   Dividends Event.

(a) The declaration of any Extraordinary Dividend by the Issuer during the
Calculation Period will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions.
(b) If a record date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period and is prior to the Regular Dividend Date for such calendar
quarter, the Calculation Agent shall make such adjustment to the exercise,
settlement, payment or any other terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such event.
“Regular Dividend Date” means each date specified on Schedule A.

9.   Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in The Equity Definitions,

12



--------------------------------------------------------------------------------



 



(a) Counterparty shall, prior to the opening of trading in the Shares on any day
during any Hedge Period, Calculation Period or Settlement Valuation Period, as
the case may be, on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended) of any Merger Transaction, notify Barclays of such public announcement;
(b) promptly notify Barclays following any such announcement that such
announcement has been made; and
(c) promptly provide Barclays with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through Barclays or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to Barclays that
such information is true and correct. In addition, Counterparty shall promptly
notify Barclays of the earlier to occur of the completion of such transaction
and the completion of the vote by target shareholders. Counterparty acknowledges
that any such notice may cause the terms of any Transaction to be adjusted or
such Transaction to be terminated; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 6; and
(d) Barclays in its sole discretion may (i) make adjustments to the terms of any
Transaction, including, without limitation, the Termination Date, the Forward
Price Adjustment Amount and the Maximum Shares to account for the number of
Shares that could be purchased on each day during the Hedge Period or the
Calculation Period in compliance with Rule 10b-1 8 following such public
announcement, provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments (unless otherwise provided for in Sections 10 or 15 below) or
(ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b- 18(a)(13)(iv) under
the Exchange Act.

10.   Special Provisions for Friendly Transaction Announcements. (a) If a
Friendly Transaction Announcement occurs on or prior to the Settlement Date for
any Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if the words “less than the Minimum Shares and not” were
deleted from the definition thereof. If a Friendly Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Friendly
Transaction Announcement. If a Friendly Transaction Announcement occurs after
the Settlement Date for any Transaction or any earlier date of termination or
cancellation of such Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions, then a second settlement of such
Transaction (a “Second Settlement”) shall occur (notwithstanding such earlier
termination or cancellation) with a Number of Shares to be Delivered equal to
the lesser of (i) zero and (ii) (x) the Number of Shares to be Delivered
determined pursuant to the first sentence of this paragraph as if such Friendly
Transaction Announcement occurred prior to such Settlement Date minus (y) the
Number of Shares to be Delivered determined pursuant to Section 1 of this
Confirmation (provided that in the case of a Second Settlement occurring after
such an early termination or cancellation, a Number of Shares to be Delivered
shall not be determined and instead a Forward Cash Settlement Amount will be
determined as provided in Annex A). If the Number of Shares to be Delivered for
any settlement of any Transaction is a negative number, then the terms of the
Counterparty Settlement Provisions in Annex A shall apply.

(b) “Friendly Transaction Announcement” means (i) an Acquisition Transaction
Announcement by Counterparty or its board of directors prior to the last day of
the Relevant Period or any earlier date of termination or cancellation of the
relevant Transaction pursuant to Section 6 of the

13



--------------------------------------------------------------------------------



 



Agreement or Article 12 of the Equity Definitions (such date, the “Actual
Termination Date”), (ii) an announcement by Counterparty or its board of
directors prior to the date three months following the Scheduled Termination
Date that an Acquisition Transaction that is the subject of an Acquisition
Transaction Announcement occurring prior to the Actual Termination Date has been
approved, agreed to, recommended by or otherwise consented to by Counterparty or
its board of directors, or negotiated by Counterparty or any authorized
representative of Counterparty, or (iii) where Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of any such Acquisition Transaction prior to the date three months
following the Scheduled Termination Date, the absence of a recommendation that
its shareholders reject such transaction.
(c) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.
(d) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “67.5% and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition) or Tender Offer, or any
other transaction involving the merger of Counterparty with or into any third
party, (ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 33% of the market capitalization of Counterparty
(excluding, for the avoidance of doubt, transactions solely between or among
Counterparty and its subsidiaries) and (v) any transaction in which Counterparty
or its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

11.   Acknowledgments. The parties hereto intend for:

(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section l0l(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(0), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(b) The Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;
(c) A party’s right to liquidate or terminate any Transaction, net out or offset
termination values or payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” (as defined in the Bankruptcy Code);

14



--------------------------------------------------------------------------------



 



(d) Any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” and “transfers” (as defined in the Bankruptcy Code); and
(e) All payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

12.   Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

13.   Limitation on Set-off. (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

(b) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (whether or not matured or contingent and whether or
not arising under the Agreement, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y owed to
X (whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 13.
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 13 shall be
effective to create a charge or other security interest. This Section 13 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
(c) Notwithstanding anything to the contrary in the foregoing, Barclays agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Barclays to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey rights to Barclays senior to
claims of common stockholders in the event of Counterparty’s bankruptcy.

14.   Delivery of Shares. (a) Barclays may, by notice to Counterparty prior to
the Minimum Share Delivery Date (the “Nominal Delivery Date”), elect to deliver
the Shares it is required to deliver under “Minimum Share Delivery” (above) on
two or more dates (each, a “Staggered Delivery Date”) or at two or more times on
the Nominal Delivery Date as follows:

15



--------------------------------------------------------------------------------



 



(i) in such notice, Barclays will specify to Counterparty the related Staggered
Delivery Dates (each of which will be on or prior to the Nominal Delivery Date,
but not prior to the beginning of he Hedge Period) or delivery times and how it
will allocate the Shares it is required to deliver under “Minimum Share
Delivery” (above) among the Staggered Delivery Dates or delivery times; and
(ii) the aggregate number of Shares that Barclays will deliver to Counterparty
hereunder on all such Staggered Delivery Dates and delivery times will equal the
number of Shares that Barclays would otherwise be required to deliver on such
Nominal Delivery Date.

15.   Early Termination. In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for Barclays to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical older of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Barclays, the prices at which Barclays purchases Shares or Alternative
Delivery Property to fulfil its delivery obligations under this Section 15);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. If such delivery is made by Counterparty, paragraphs 2
through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement (as defined in Annex A) applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.

16.   Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement Barclays may (but need not) determine losses without reference to
actual losses incurred but based on expected losses assuming a commercially
reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss to avoid awaiting
the delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding Anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Barclays as promptly as practicable.

17.   Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Barclays an amount calculated
under Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero; provided that (i) following
a Friendly Transaction Announcement or (ii) if the Initial Shares is greater
than the Minimum Shares, this Section 17 shall cease to apply.

16



--------------------------------------------------------------------------------



 



18.   Claim in Bankruptcy. Barclays agrees that in the event of the bankruptcy
of Counterparty, Barclays shall not have rights or assert a claim that is senior
in priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

19.   Role of Agent. Each of Barclays and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Barclays under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Barclays and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Barclays or the Agent, other than
the representations expressly set forth in this Confirmation or the Agreement,
and (v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Barclays.

20.   Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Barclays upon written request by Counterparty. The Agent will
furnish to Counterparty upon written request a statement as to the source and
amount of any remuneration received or to be received by the Agent in connection
with a Transaction.

21.   Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Barclays and Counterparty shall be transmitted exclusively
through Agent.

22.   Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).

23.   Offices. The Office of Barclays for each Transaction is: 745 Seventh Ave.,
New York, NY 10019. The Office of Counterparty for each Transaction is: Maxwell
Roberts Building, 1 Church Street, Hamilton, HM 11, Bermuda.

24.   Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.
(d) The arbitrators do not have to explain the reason(s) for their award.
(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization

17



--------------------------------------------------------------------------------



 



sponsoring the arbitration facility, in which case all arbitrators may be
affiliated with the securities industry.
          (f) The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
     Counterparty agrees that any and all controversies that may arise between
Counterparty and Barclays, including, but not limited to, those arising out of
or relating to the Agreement or any Transaction hereunder, shall be determined
by arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or
NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear
the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.
     No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court. Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein”.

25.   Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

          Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by Barclays) correctly sets forth the terms of the agreement
between Barclays and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Barclays at Facsimile No. 917 522 0458.

                  BARCLAYS CAPITAL INC.,         acting solely as Agent in
connection with this
Transaction    
 
           
 
  By:
Name:   /s/ Bryan Spencer
 
Bryan C. Spencer    
 
  Title:   Authorized Signatory    

          Agreed and accepted by:     ASPEN INSURANCE HOLDINGS LIMITED
 
       
By:
Name:
  /s/ Richard Houghton
 
Richard Houghton    
Title:
  Chief Financial Officer    

18



--------------------------------------------------------------------------------



 



SCHEDULE A
SUPPLEMENTAL CONFIRMATION

     
To:
  Aspen Insurance Holdings Limited
 
  Maxwell Roberts Building
 
  1 Church Street
 
  Hamilton, HM 11
 
  Bermuda
 
   
From:
  Barclays Capital Inc, acting as agent for Barclays Bank PLC
 
    Subject: Collared Accelerated Stock Buyback
 
    Ref. No: BN126737
 
    Date: November 10, 2010

     The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”),) and Aspen
Insurance Holdings Limited (“Counterparty”) (together, the "Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Barclays and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of November 10, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  November 10, 2010
 
   
Forward Price Adjustment Amount:
  [   ]
 
   
Cut-off Hedge Completion Date:
  [   ]
 
   
Scheduled Termination Date:
  [   ], subject to Barclays’ right to accelerate the Termination Date to any
date on or after the First Acceleration Date.
 
   
First Acceleration Date:
  [   ] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).
 
   
Prepayment Amount:
  [   ]

19



--------------------------------------------------------------------------------



 



     
Counterparty Additional Payment Amount:
  0 
 
   
Minimum Shares:
  The number of Shares equal to the quotient of (A) the Prepayment Amount
divided by (B) [     ]% of the Hedge Period Reference Price.
 
   
Maximum Shares:
  The number of Shares equal to the quotient of (i) the Prepayment Amount
divided by (ii) [     ]% of the Hedging Price.
 
   
Initial Shares:
  [     ]
 
   
Ordinary Dividend Amount:
  For any calendar quarter, USD 0.15
 
   
Regular Dividend Dates:
  February 18, 2011, May 13, 2011, and August 12, 2011.

3. Counterparty represents and warrants to Barclays that neither it nor any
“affiliated purchaser” (as defined in Rule I0b- 18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-l8(b)(4) under
the Exchange Act during the Sour full calendar weeks immediately preceding the
Trade Date.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

20



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by Barclays) correctly sets forth the terms of the agreement
between Barclays and Counterparty with respect to this Transaction, by manually
signing this Supplemental Confirmation or this page here of as evidence of
agreement to such terms and providing the other information requested herein and
immediately returning an executed copy to Barclays at Facsimile No. 917 522
0458.

            BARCLAYS CAPITAL INC.,
acting solely as Agent in connection with this
Transaction
      By:         Name: Bryan C. Spencer       Title: Authorized Signatory      

            Agreed and accepted by:
ASPEN INSURANCE HOLDINGS LIMITED
      By:         Name: Richard Houghton       Title: Chief Financial Officer  
   

21



--------------------------------------------------------------------------------



 



SCHEDULE B

     
To:
  Aspen Insurance Holdings Limited
 
  Maxwell Roberts Building
 
  1 Church Street
 
  Hamilton, HM 11
 
  Bermuda
 
   
From:
  Barclays Capital Inc, acting as agent for Barclays Bank PLC
 
    Subject: Collared Accelerated Stock Buyback
 
    Ref. No: BN126737
 
    Date: [          ]

     The purpose of this Trade Notification is to notify you of certain terms in
the Transaction entered into between Barclays Bank PLC (“Barclays”), through its
agent Barclays Capital Inc. (the “Agent”), and Aspen Insurance Holdings Limited
(“Counterparty”) (together, the “Contracting Parties”) on the Trade Date
specified below.
     This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of November 10, 2010 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of November 10, 2010 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

     
Trade Date:
  [...] 
 
   
Hedge Completion Date:
  [...] 
 
   
Scheduled Termination Date:
  [...] 
 
   
Hedge Period Reference Price:
  USD [. . .] 
 
   
Minimum Shares:
  [...] 
 
   
Maximum Shares:
  [...] 
 
   
Initial Shares:
  [...] 

            BARCLAYS CAPITAL INC.,
acting solely as Agent in connection with this
Transaction
      By:         Name:       Title:      

22



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS

1.   The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

     
Settlement Currency:
  USD
 
   
Settlement Method Election:
  Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Barclays
in writing on the date it notifies Barclays of its election that, as of such
date, the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election Date:
  The earlier of (i) the Scheduled Termination Date and (ii) the Accelerated
Termination Date, as the case may be; provided that if a Friendly Transaction
Announcement occurs after the Settlement Date, the Settlement Method Election
Date for the Second Settlement shall be the date of the Friendly Transaction
Announcement.
 
   
Default Settlement Method:
  Cash Settlement
 
   
Forward Cash Settlement Amount:
  The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if the words “not less than the Minimum Shares” and “, but not
below zero” were deleted from the definition of Number of Shares to be
Delivered, as determined by the Calculation Agent minus (y) the actual Payment
Amount calculated for such early termination or cancellation (in each case, with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation).
 
   
Settlement Price:
  The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation.

23



--------------------------------------------------------------------------------



 



     
Settlement Valuation Period:
  A number of Scheduled Trading Days selected by Barclays in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Termination Date, or in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
 
   
Cash Settlement Payment Date:
  The date one Settlement Cycle following the last day of the Settlement
Valuation Period.
 
   
Net Share Settlement Procedures:
  If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.   Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Barclays (which
value shall, in the case of Unregistered Settlement shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.

3.   Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:       (a) a registration statement covering public resale
of the Registered Settlement Shares by Barclays. (the “Registration Statement”)
shall have been filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act on or prior to the date of
delivery, and no stop order shall be in effect with respect to the Registration
Statement; a printed prospectus relating to the Registered Settlement Shares
(including any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Barclays, in such quantities as Barclays shall reasonably have
requested, on or prior to the date of delivery;       (b) the form and content
of the Registration Statement and the Prospectus (including, without limitation,
any sections describing the plan of distribution) shall be satisfactory to
Barclays;       (c) as of or prior to the date of delivery, Barclays and its
agents shall have been afforded a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities and the results of such
investigation are satisfactory to Barclays, in its discretion; and       (d) as
of the date of delivery, an agreement (the “Underwriting Agreement”) shall have
been entered into with Barclays in connection with the public resale of the
Registered Settlement Shares by Barclays substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Barclays, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements

24



--------------------------------------------------------------------------------



 



    relating to the indemnification of, and contribution in connection with the
liability of, Barclays and its affiliates.   4.   If Counterparty delivers
Unregistered Settlement Shares pursuant to paragraph 2 above:       (a) all
Unregistered Settlement Shares shall be delivered to Barclays (or any affiliate
of Barclays designated by Barclays) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;       (b) as of or prior to the date of delivery, Barclays and any
potential purchaser of any such shares from Barclays (or any affiliate of
Barclays designated by Barclays) identified by Barclays shall be afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); and       (c) as
of the date of delivery, Counterparty shall enter into an agreement (a “Private
Placement Agreement”) with Barclays (or any affiliate of Barclays designated by
Barclays) in connection with the private placement of such shares by
Counterparty to Barclays (or any such affiliate) and the private resale of such
shares by Barclays (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Barclays, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Barclays and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for Barclays, and shall
contain representations, warranties and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales.   5.   Barclays, itself or through an affiliate (the “Selling Agent”)
or any underwriters(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Make whole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Barclays pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Barclays, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Barclays, the Selling Agent or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Barclays will refund, in U.S. Dollars, such excess to Counterparty on the date
that is three (3) Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Barclays shall return to
Counterparty on that date such unsold Shares.   6.   If the Calculation Agent
determines that the Net Proceeds received from the sale of the Registered
Settlement Shares or Unregistered Settlement Shares or any Make whole Shares, if
any, pursuant to this paragraph 6 are less than the absolute value of the
Forward Cash Settlement Amount (the amount in U.S. Dollars by which the Net
Proceeds are less

25



--------------------------------------------------------------------------------



 



    than the absolute value of the Forward Cash Settlement Amount being the
“Shortfall” and the date on which such determination is made, the (“Deficiency
Determination Date”), Counterparty shall on the Exchange Business Day next
succeeding the Deficiency Determination Date (the “Makewhole Notice Date”)
deliver to Barclays, through the Selling Agent, a notice of Counterparty’s
election that is one (1) New York Business Day after the Makewhole Notice Date,
or (ii) deliver additional Shares. If Counterparty elects to deliver to Barclays
additional Shares, then Counterparty shall deliver additional Shares in
compliance with the terms and conditions of paragraph 3 or paragraph 4 above, as
the case may be (the “Makewhole Shares”), on the first Clearance System Business
Day which is also an Exchange Business Day following the Makewhole Notice Date
in such number as the Calculation Agent reasonably believes would have a market
value on that Exchange Business Day equal to the Shortfall. Such Makewhole
Shares shall be sold by Barclays in accordance with the provisions above;
provided that if the sum of the Net Proceeds from the sale of the originally
delivered Shares and the Net Proceeds from the sale of any Makewhole Shares is
less than the absolute value of the Forward Cash Settlement Amount then
Counterparty shall, at its election, either make such cash payment or deliver to
Barclays further Makewhole Shares until such Shortfall has been reduced to zero.
  7.   Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A-B
Where A = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 3,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

26